Title: To Benjamin Franklin from Robert Pigott, 26 November 1782
From: Pigott, Robert
To: Franklin, Benjamin


Hond. SirGeneva 26 Novemr 1782
I ought in duty to have wrote before this time to express the Satisfaction I Receivd at Paris from the honour of your Acquaintance, & also to acknowledge your very many Civilitys, and If I have been guilty of an Omission in this particular, The cause arose from an apprehension of being troublesome. No Person can have a greater respect & more sincere regard for Dr: Franklyn than myself. Your Name is Immortal, yes Sir What Man who prizes Humanity will not have pride honor & Pleasure in giving Praise to so venerable a Character. I hope the Battle is finally fought & won, & that the Civil Crown(?) so honorably obtained will long be enjoyed in Peace & happyness.
I had the pleasure of seeing Yesterday your Grandson & his Companion Jeanet. They were both in perfect Health, and I consider as two Young Plants which will produce good fruit when transplanted into their native Soil. They appear of Character so different yet each good in their Kind. As I propose to pass the Next succeeding months in Geneva I hope to see them often, if you have any Instructions to give concerning them I shall have much pleasure in receiving Them. I take the Liberty to inclose your Excellence a Letter which is destined for Boston. The Young Man to whom it is addressed is said to be a great Genius & full of Talents. His Parents are very worthy People & greatly respected. They sollicit me to intreat your Excellence to say a word in his favour to some friend at Boston, & also his itinerant Companion by name Serre. These two young Men formed a Project to establish themselves in America animated with the Ideea of the new World where they might have a better opportunity to distinguish Themselves than in the old.
Mrs Pigott desires to present her best Respects which concludes me with all possible regard Honorable Sir Your very devoted Servt.
Robert Pigott
 
Notation: Pigott 26 Nov. 1782.
